Exhibit 12(c) PPL ELECTRIC UTILITIES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 3 Months Ended March31, 12 MonthsEndedDecember 31, 2009 2008 2007 2006 2005 2004 Earnings, as defined: Income Before Income Taxes $ 81 $ 278 $ 246 $ 298 $ 216 $ 84 Total fixed charges as below 30 114 143 159 190 198 Less capitalized interest 1 2 3 1 1 Total fixed charges included in Income Before Income Taxes 29 112 140 158 190 197 Total earnings $ 110 $ 390 $ 386 $ 456 $ 406 $ 281 Fixed charges, as defined: Interest on long-term debt $ 26 $ 94 $ 109 $ 131 $ 151 $ 176 Interest on short-term debt and other interest 2 13 23 13 22 7 Amortization of debt discount, expense and premium - net 2 6 7 8 9 7 Estimated interest component of operating rentals 1 4 7 8 8 Total fixed charges (a) $ 30 $ 114 $ 143 $ 159 $ 190 $ 198 Ratio of earnings to fixed charges 3.7 3.4 2.7 2.9 2.1 1.4 Preferred stock dividend requirements on a pre-tax basis $ 7 $ 28 $ 27 $ 24 $ 4 $ 4 Fixed charges, as above 30 114 143 159 190 198 Total fixed charges and preferred stock dividends $ 37 $ 142 $ 170 $ 183 $ 194 $ 202 Ratio of earnings to combined fixed charges and preferred stock dividends 3.0 2.7 2.3 2.5 2.1 1.4 (a) Interest on unrecognized tax benefits is not included in fixed charges.
